The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Meara (US 239,111) in view of Conrad (US 7,918,634).  O’Meara discloses a plurality of stacked fastener caps each having first and second planar faces (formed at cut b) joined by a perimeter where adjacent faces a joined by an integral centrally axially-disposed connecting stem (c).  O’Meara does not disclose the fastener made of plastic but instead discloses a rubber material.  Conrad discloses a fastener and teaches the equivalence of plastic and rubber (abstract) in a similar environment, of providing a seal, as O’Meara.  Therefore, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the rubber material of O'Meara with a plastic as disclosed in Conrad because Conrad teaches them as alternatives for the same purpose.  In regards to claim 5, the injection molding is a product-by-process limitation wherein it is only the final product which is considered (MPEP 2113).



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/
Primary Examiner, Art Unit 3677